IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30830
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

LARRY WASHINGTON, JR., also known as Tick,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 98-CR-20059-2
                        - - - - - - - - - -
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Larry Washington, Jr., also known as Tick, appeals from the

sentence following his guilty-plea conviction for conspiracy to

distribute cocaine base.    He argues that the district court erred

by relying on the testimony of an FBI agent and three of his

codefendants because such testimony was not sufficiently reliable

for sentencing purposes.    Because Washington did not object to

the admission of such testimony on this basis at sentencing, this




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-30830
                                  -2-

issue is reviewed only for plain error.     See United States v.

Olano, 507 U.S. 725, 731-37 (1993); see also FED. R. CRIM. P. 52(b).

     A sentencing court “may consider relevant information

without regard to its admissibility under the rules of evidence

applicable at trial, provided that the information has sufficient

indicia of reliability to support its probable accuracy.”

U.S.S.G. § 6A1.3(a).    All facts used for sentencing purposes must

be “reasonably reliable.”    United States v. Shacklett, 921 F.2d
580, 584-85 (5th Cir. 1991).    The testimonies of the FBI Agent

and the three codefendants were essentially consistent with each

other regarding Washington’s participation in the drug-

trafficking conspiracy, and the district court held Washington

accountable for only a fraction of the drug quantities referenced

in their testimonies.   The district court did not err, plainly or

otherwise, in basing its drug-quantity calculation on such

testimonial evidence.     See United States v. Morris, 46 F.3d 410,

425-26 (5th Cir. 1996).

     AFFIRMED.